DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27th 2022 has been entered.

	Claims Status:
	Claims 1-12 and 14-15 are pending.
	Claims 13 and 16-25 are cancelled.
	Claims 3 and 6-12 are withdraw from consideration.
Claim 1 is amended.
Claims 1-2, 4-5 and 14-15 are being examined s fellow:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al (US2015/0166393A1 previously cited), in view of TAKEHISA et al (US2015/0293460A1 previously cited), further in view of Reisse et al (US2017/0066079A1 newly cited), and further in view of Mikutis (US2018/0345419A1 newly cited).
Regarding claim 1, Marjanovic discloses a device (refer to fig.1) for the laser-based separation of a transparent, brittle workpiece (refer to “glass”, fig.1), comprising
a laser that emits a laser beam (refer to “laser beam”, fig.1) with an intensity IL along an optical axis (refer to how the optics line up in a straight line in fig.1), and an optical device (refer to “optics to create line focus” in fig.1), 
wherein the optical device (refer to “optics to create line focus” in fig.1) has at least one axicon (refer to “axicon” annotated in fig.1), 
wherein the axicon (refer to “axicon” annotated in fig.1) has an entrance surface (refer as “entrance surface” annotated in fig.1) and the optical device (refer to “optics to create line focus” in fig.1) has an exit surface (refer as “exit surface” annotated in fig.1), 
wherein the laser beam (refer to “laser beam”, fig.1) splits into a ring beam  (refer to “ring beam” annotated in fig.1) after passing the entrance surface (refer as “entrance surface” annotated in fig.1), 
wherein the intensity IL in the axicon (refer to “axicon” annotated in fig.1) is less than the threshold intensity Is of the material of the axicon (refer to “axicon” annotated in fig.1) (it is noted, that it is inherent that the intensity lL must be less than the threshold intensity ls of the material of the axicon or else Marjanovic’s invention would not be operatable, because if intensity lL is greater than the threshold intensity ls of the material of the axicon, the axicon would have been damage by the laser beam and render the device inoperable), and 
wherein the exit surface (refer as “exit surface” annotated in fig.1) is such that a line focus (refer to “line focus”, fig.1) and a length Lf  (refer to “focus length” annotated in fig.1) arises in a direction of the laser beam (refer to “laser beam”, fig.1) after the exit surface (refer as “exit surface” annotated in fig.1).

    PNG
    media_image1.png
    642
    662
    media_image1.png
    Greyscale

However, Marjanovic does not explicitly discloses wherein the laser beam has a pulse energy of 500 microjoules to 5 millijoules; wherein, after the laser beam passes the optical device, the laser beam has an aperture angle β with 5o≤β≤20o; a double axicon splitting a laser beam into a ring beam.
TAKEHISA discloses a double axicon (axicon meniscus lens 51, fig.5) splitting a laser beam (beam 50, fig.5) into a ring beam (refer to the split beams 50 after axicon meniscus lens 51, fig.5).

    PNG
    media_image2.png
    455
    645
    media_image2.png
    Greyscale

Reisse discloses wherein the laser beam has a pulse energy of at least 1 millijoules (refer to Paragraph 0010 cited: “…a sufficiently high pulse energy of the fs and ps laser of at least 1 mJ …”).
Mikutis discloses wherein, after the laser beam passes the optical device, the laser beam has an aperture angle β with 4o≤β≤20o, (Refer to Paragraph 0051 cited: “…The optical setup 19 is such that half of the cone angle 17 of the Gauss-Bessel intensity profile laser beam is in the range from 4 to 45 degrees, for example in the range from 4 to 20 degrees …” and cone angle 17 in fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Marjanovic’s axicon with TAKEHISA double axicon, in order to provide reduce effect of foreign substances the scattering the beam’s light (refer to Paragraph 0058 cited: “…the amounts of the scattering light generated from the same foreign substances are almost constant irrespective of the direction that the pellicle film inclines. Accordingly, stable detection sensitiveness is obtained…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser pulse energy range for Marjanovic’s device as taught by Reisse, where a prima facie case of obviousness exists in an overlapping range. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), such that to provide an lowest possible laser pulse energy to cut material, doing so would save on energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture angle β for Marjanovic’s device as taught by Mikutis, where a prima facie case of obviousness exists in an overlapping range. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), such that to provide aperture angle of choice and control the laser beam intensity profile, doing so would able to reduce cutting defeat and reduce uncontrolled material cracking.

	Regarding claim 2, the modification of Marjanovic, TAKEHISA, Ressie and Mikutis discloses substantially all features set forth in claim 1, Marjanovic does not discloses wherein the double axicon has an inwardly directed conical entrance surface and an outwardly directed conical exit surface.
	TAKEHISA further discloses wherein the double axicon (axicon meniscus lens 51, fig.5) has an inwardly directed conical entrance surface (refer to the entrance surface of axicon meniscus lens 51, fig.5) and an outwardly directed conical exit surface (refer to the exit surface of axicon meniscus lens 51, fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Marjanovic’s axicon with TAKEHISA double axicon, in order to provide reduce effect of foreign substances the scattering the beam’s light (refer to Paragraph 0058 cited: “…the amounts of the scattering light generated from the same foreign substances are almost constant irrespective of the direction that the pellicle film inclines. Accordingly, stable detection sensitiveness is obtained…”).

Regarding claim 4, the modification of Marjanovic, TAKEHISA, Ressie and Mikutis discloses substantially all features set forth in claim 1, Marjanovic does not discloses wherein the double axicon  is monolithic.
TAKEHISA further discloses wherein the double axicon (axicon meniscus lens 51, fig.5) is monolithic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Marjanovic’s axicon with TAKEHISA double axicon, in order to provide reduce effect of foreign substances the scattering the beam’s light (refer to Paragraph 0058 cited: “…the amounts of the scattering light generated from the same foreign substances are almost constant irrespective of the direction that the pellicle film inclines. Accordingly, stable detection sensitiveness is obtained…”).

Regarding claim 5, the modification of Marjanovic, TAKEHISA, Ressie and Mikutis discloses substantially all features set forth in claim 4, Marjanovic or TAKEHISA does not explicitly disclose the double axicon has a refractive index of 1.35≤na ≤1.9.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double axicon has a refractive index of 1.35≤na ≤1.9, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, in order to provide different refractive angle according to desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Marjanovic or TAKEHISA’s teaching.

Regarding claim 14, the modification of Marjanovic, TAKEHISA, Ressie and Mikutis discloses substantially all features set forth in claim 1, Marjanovic further discloses the exit surface (refer as “exit surface” annotated in fig.1) of the optical device (refer to “optics to create line focus” in fig.1) is part of a lens (refer to “focus lens” annotated in fig.1) for focusing the ring beam (refer as “ring beam” annotated in fig.1).

Regarding claim 15, the modification of Marjanovic, TAKEHISA, Ressie and Mikutis discloses substantially all features set forth in claim 14, Marjanovic further discloses the lens (refer to “focus lens” annotated in fig.1) is a convergent (refer to the beam convergent in fig.1) lens.

	Response to Amendment
With respect to the Claim Objection: the applicant’s amendment filed on May 27th 2022 that overcame the Claim objection in the previous office action. 
Response to Argument
Applicant's arguments filed January 21th 2021 have been fully considered but moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        July 16th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761